DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 112:
	Applicant’s amendment is considered to have overcome the rejection. Accordingly, the rejection has been withdrawn.

Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnaswamy (US 2009/0046644 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalunov (WO 2015/153924 A1) in view of Hershberg (US 2015/0071052 A1) and Krishnaswamy (US 2009/0046644 A1).

Regarding claim 1, Shalunov discloses: A computer-implemented method for transparent access point authentication in a friend onboarding system for Wi-Fi network authentication cloud-based communicatively coupled to a plurality of access points by transmitting data packets over et a data communication system (e.g., [0010] of Shalunov with respect to cloud-based service), implemented at least partially in hardware, the method for transparent access point authentication to improve cloud-based onboarding for Wi-Fi network access, and the method comprising the steps of: 
detecting an initial attempt to transparently authenticate a user of the friend wireless station, detecting, by the friend wireless station on a Wi-Fi network of a data communication network remote from the cloud- based Wi-Fi onboarding server, detecting that Wi-Fi network is available for authentication by the cloud-based Wi-Fi onboarding server, triggering an approval request for a secured SSID of the WI-FI network to the access point for friend onboarding based on a friendship between a user of the friend wireless station and an owner of a LAN (local access network); 
Refer to at least the abstract, [0012], and [0029]-[0030] of Shalunov with respect to a first user attempting to access the AP of an AP owner. 
identifying, with a processor of the cloud-based Wi-Fi onboarding server, a device of a contact for the LAN owner associated with the access point from a user profile of a plurality of user profiles that correlate network devices with specific contacts, the plurality of user profiles stored in a memory device; 
Refer to at least [0009], [0012], and [0025]-[0026] of Shalunov with respect to storing owner data; using owner data as part of authorizing the request. 
sending, as a transmission of network packets from the communication interface, an approval request to the device of the contact for explicit confirmation of friendship that allows access to Wi-Fi services of the access point by the friend wireless station;  
receiving, as a transmission of network packets to the communication interface, a response to the approval request from the contact; 
Refer to at least [0012] and [0040]-[0042] of Shalunov with respect to sending a notification to the owner, where the owner is offered a choice of whether to grant or deny the request. The owner outputs their choice to the service.
in a secondary attempt to transparently authenticate the friend wireless station responsive to not receiving an approval response for the approval request from the contact, determining whether an implicit friendship with a potential friend can be automatically confirmed; 
responsive to automatically confirming the implicit friendship, sending an approval responsive to the approval request, responsive to the received response comprising an approval response for the approval request, sending, as a transmission of network packets from the communication interface to the friend wireless station, instructions allowing automatic configuration of the potential friend device to receive Wi-Fi services from the access point, 
Refer to at least [0042] of Shalunov regarding multiple possible subcombinations of use cases (i.e., social graph-based authorization and/or social contact-based authorization). For instance, if the user doesn’t perform according to one of the use cases, then a different use case may be implemented.
Shalunov does not disclose: by the onboarding application of the friend wireless station; the onboarding application of; with the could-based Wi-Fi onboarding server by intercepting a call from an operating system of the friend wireless station; a specific onboarding compatible; responsive to the detecting the specific onboarding compatible Wi-Fi network, automatically associating with an unsecured SSID (service set identifier) of the Wi-Fi network; the automatic configuration transferring the friend wireless station from the unsecure SSID to the secure SSID receiving access from the access point distinct from and beyond the unsecured SSID access, in a manner transparent to the user; wherein the access point provides network services at an access level of the secured SSID to the friend wireless station; an approval request for an initial connection to a secured SSID of the Wi-Fi network to the access point. However, Shalunov in view of Hershberg discloses: by the onboarding application of the friend wireless station; the onboarding application of;
Refer to at least FIG. 8 and [0089] of Hershberg with respect to an onboarding application of an onboardee device.
with the could-based Wi-Fi onboarding server (i.e., the onboarder device and onboarding service) by intercepting a call from an operating system of the friend wireless station;
Refer to at least [0090] of Hershberg with respect to operating system calls for onboarding; the onboarding application and associated daemons.
a specific onboarding compatible; 
Refer to at least [0095] and [0103]-[0105] of Hershberg with respect to supported onboarding by a wireless network. 
responsive to the detecting the specific onboarding compatible Wi-Fi network, automatically associating with an unsecured SSID (service set identifier) of the Wi-Fi network; the automatic configuration transferring the friend wireless station from the unsecure SSID to the secure SSID receiving access from the access point distinct from and beyond the unsecured SSID access, in a manner transparent to the user; wherein the access point provides network services at an access level of the secured SSID to the friend wireless station.
Refer to at least [0089]-[0090], [0093], [0095], and [0103]-[0105] of Hershberg with respect to transparently onboarding the onboardee via the onboarding application and onboarder device; associating to a first SSID / network and further associating to a second SSID / network; configuration for the second SSID / network.
an initial connection to a secured SSID of the Wi-Fi network to the access point. However, Shalunov-Hershberg in view of Krishnaswamy discloses: an approval request for an initial connection to a secured SSID of the Wi-Fi network to the access point.
Refer to at least FIG. 4, 53, 56, and 58 of Krishnaswamy with respect to an initial access concerning a public SSID and later transference to a private SSID. 
The teachings of Shalunov, Hershberg, and Krishnaswamy concern provisioning devices to a wireless network and are considered to be within the same field of endeavor, and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant's invention to modify the teachings of Shalunov to further include an onboarding application and automatic transparent onboarding for at least the reasons discussed in [0006]-[0007] of Hershberg. It further would have been obvious to modify these teachings to include connecting to a public SSID for configuring a private SSID because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., substituting the recovery network SSID with that of a public network SSID as disclosed in Krishnaswamy).

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above.

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (e.g., see [0040] of Shalunov with respect to the AP transmitting the user’s request to the server).

Regarding claim 8, Shalunov-Hershberg-Krishnaswamy discloses: The method of claim 1, wherein sending instructions allowing automatic configuration of a potential friend device comprises sending credentials to the potential friend device, independent of the access point, which are automatically passed to the access point.
Refer to at least the abstract and [0103]-[0105] of Hershberg with respect to providing credentials / configuration information.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (e.g., see at least [0012] and [0040] of Shalunov with respect to the AP receiving authorization from the server).

Regarding claim 10, Shalunov-Hershberg-Krishnaswamy discloses: The method of claim 1, wherein the access point has a wired connection to a wide area network of the data communication system.
Refer to at least [0003] and [0010] of Shalunov with respect to wired and/or wireless APs. 

Regarding claim 11, Shalunov-Hershberg-Krishnaswamy discloses: The method of claim 1, further comprising registering the access point with the user profile of the onboarding server prior to receiving the request.
Refer to at least [0025]-[0026] of Shalunov with respect to the owner setting up their service. 

Regarding independent claim 12, it is substantially similar to independent claim 1 above, and is therefore likewise rejected.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalunov-Hershberg-Krishnaswamy as applied to claims 1, 3, 5-6, and 8-12 above, and further in view of Cope (US 9,372,823 B1).

Regarding claim 4, Shalunov-Hershberg-Krishnaswamy does not specify: further comprising: responsive to not receiving a response from the contact, the access point allows limited access relative to when an approval is received. However, Shalunov-Hershberg-Krishnaswamy in view of Cope discloses: further comprising: responsive to not receiving a response from the contact, the access point allows limited access relative to when an approval is received.
Refer to at least Col. 6, Ll. 62-Col. 7, Ll. 23 of Cope with respect to actions in the event of no reply from the owner. Refer to at least Col. 6, Ll. 8-18 of Cope with respect to exemplary limitations on access. As well, see at least [0055] of Shalunov concerning exemplary restrictions on access.
The teachings of Shalunov-Hershberg-Krishnaswamy and Cope concern substantially similar subject matter, and are considered to be combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant's invention to modify the teachings of Shalunov-Hershberg-Krishnaswamy to account for time-outs from the owner for at least the purpose of e.g., allowing for access to emergency services or to attempt to get in touch with the contact (i.e., as discussed in the cited portions of Cope).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalunov-Hershberg-Krishnaswamy as applied to claims 1, 3, 6, and 8-12 above, and further in view of Donelson (US 2012/0110640 A1).

wherein receiving the request for network access comprises receiving from an application on a potential friend device the request for network access. However, Shalunov-Hershberg-Krishnaswamy in view of Donelson discloses: wherein receiving the request for network access comprises receiving from an application on a potential friend device the request for network access.
Refer to at least [0034] of Donelson with respect to specific software for accessing the AP with use of an associated internet server. 
The teachings of Shalunov-Hershberg-Krishnaswamy and Donelson concern substantially similar subject matter, and are considered to be combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant's invention to modify the teachings of Shalunov-Hershberg-Krishnaswamy to use specific software on the requesting device because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., a browser application or native application as are known in the art).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432